DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 – 9, 11 – 12, & the addition of claims 25 – 28. Claims 10 – 15, 18, 20, & 22 – 24 were previously withdrawn. Claims 16 – 17, 19, & 21 have been cancelled. Claims 1 – 9 & 25 – 28 are examined herein.
Furthermore, the Examiner acknowledges the amendments of the specification and confirms no new matter has been added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 9 are rejected under 35 U.S.C. 103 as obvious over Bellman et al. (US 2014/0106141 A1).
Bellman et al. teach a glass article comprising a glass substrate (120), a crack mitigating layer (130) disposed on the first major surface of the substrate, and a film (110) (Applicant’s “scratch-resistant film”) disposed on the crack mitigating surface (Fig. 1 & paragraph [0024]).  

    PNG
    media_image1.png
    448
    705
    media_image1.png
    Greyscale

The crack mitigating material comprises an organosilicate material. The scratch-resistant film contains a metal-containing oxide, such as ITO, or a metal-containing oxynitride, such as aluminum oxynitride, or a metal-containing nitride, such as SiNx (paragraphs [0073] and [0099]) (claims 1 & 3 – 4).  
Elastic modulus mismatch (alpha) of glass substrate (E1) and the scratch resistant film (E2) leads to (paragraph [0032] & Fig. 3 – 4). 

    PNG
    media_image2.png
    68
    132
    media_image2.png
    Greyscale

Negative alpha means the film is stiffer (greater elastic modulus) than the glass substrate and a positive alpha means the film (smaller elastic modulus) is softer than the glass substrate. Exemplary films 110 has an elastic modulus of at least 25 GPa, preferably 85 GPa or more (paragraph [0069]). As shown in Fig. 4, a glass substrate has elastic modulus of E1 = 72 GPa and film of ITO (metal-containing oxide) has elastic modulus E2 = 99.8 GPa (paragraphs [0033] – [0038]). Therefore, the scratch-resistant film has an elastic modulus greater than the elastic modulus of the substrate (claim 1). The article retains the average flexural strength after the combination of the glass substrate with the film, crack mitigation layer, and other films when compared to the (claim 1). 
Bellm an et al. do not explicitly teach the elastic modulus for a crack mitigating layer comprising organosilicate material.
However, Example 2 contains a SiO2 nanoporous crack mitigating layer having a porosity of 21% and an elastic modulus of 20 GPa (paragraph [0137]) and low elastic modulus is preferred for controlling strain-to-failure and refractive index properties (paragraphs [0105], [0107] - [0109]). It would have been obvious to one of ordinary skill in the art to form all of their embodiments of the crack mitigating layer of approximately the same elastic modulus for achieving the same desired mechanical and refractive index properties (claim 1).
Additionally, the example teaches a crack mitigating layer having a thickness of about 200 nm or about 500 nm (paragraph [0137]). The scratch-resistant film has a thickness of from about 0.005 µm to about 20 µm (paragraph [0075]) (claim 2). The optical transmittance of the article is about 90%, 95%, or even 98% from wavelength of 400 nm to 800 nm (visible range) (paragraph [0113]) (claim 9). 
In the instance of a stack having an optical transmittance of 95% or more, the article would inherently have an optical transmittance of the substrate and the crack mitigating layer disposed on the glass-based substrate, without the film, varies by 5% or less from the optical transmittance of the substrate alone, without the film and the layer, from wavelengths of 400 to 800 nm (visible range) (claim 5).
MPEP 2112 [R-3] states:

In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 6, Bellman et al. do not explicitly teach the scratch resistant film is characterized by substantially no peeling from the article upon exposure of the film to a Garnet scratch test under 1 kg total load.
However, Bellman et al. teach a scratch resistant film composed of same material (see claims 3 – 4 above) and of the same thickness (see claim 2 above) as Applicant’s scratch resistant film. Therefore, the scratch resistant layer taught by Bellman et al. would inherently have substantially no peeling from the article upon exposure of the film to a Garnet scratch test under 1 kg total load.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	Bellman et al. fail to explicitly teach a crack mitigating layer is characterized by an elastic modulus from about 5 GPa to about 15 Gpa (claim 7). Crack mitigating layer is characterized by an elastic modulus from about 6 Gpa to about 9 GPa (claim 8)

Therefore, absent a showing of criticality with respect to porosity (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the porosity through routine experimentation in order to achieve an elastic modulus of less than 20 GPA, such as 6 – 9 GPa (claims 7 – 8). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al., as applied to claim 1 above, and further in view of Nomura (U.S. Patent No. 6,022,602).
With regard to claims 25 – 26, Bellman et al. fail to teach an organic group incorporated into the Si-O-Si backbone of the organosilicate compound, wherein the organic group incorporated into the Si-O-Si backbone structure are methyl groups. 
Nomura teach crack free coatings of plasma polymerized polysiloxane (col. 5, lines 33 – 35) applied to a glass substrate (col. 12, lines 7 – 24). If the intended modification of the tubing lumen involves purposes of cleaning, crosslinking, radical implantation or generation of reactive groups on the lumen surface by a gas plasma, permanent gases such as helium, argon, nitrogen or oxygen may be employed. If a coating of a plasma polymerizate is to be deposited, a polymerizable monomer vapor or 
Therefore, based on the teachings of Nomura, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the plasma-polymerized polysiloxane compound taught by Bellman et al. using known monomers such as tetramethyldisiloxane or hexamethyldisiloxane in the presence of oxygen for achieving a crack mitigation layer on a glass substrate.
Furthermore, with regard to claim 27, Bellman’s discloses the crack mitigating layer (130) should have a low elastic modulus (paragraphs [0030] & [0105]), the scratch resistant film (110) should have a high elastic modulus (paragraph [0003]), and the scratch resistant film has an elastic modulus of at least 25 GPa (paragraph [0069]). Therefore, based on the teachings of Bellman I, one of ordinary skill in the art would reasonably conclude all the crack mitigating layers should have a low elastic modulus of less than 25 GPa, which includes Applicant’s claimed range of 5 – 15 GPa.

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Bellman et al. (US 2014/0106141 A1), in view of Nomura (U.S. Patent No. 6,022,602).
Bellman et al. teach an article comprising a glass based substrate comprising a major surface. A crack mitigating layer (Applicant’s “layer”) disposed on the major surface of the glass-based substrate, is formed of a plasma-polymerized siloxane polymer. A film is disposed on the crack mitigating layer, wherein the film comprises 1) and the scratch resistant film (E2) leads to (paragraph [0032] & Fig. 3 – 4). 

    PNG
    media_image2.png
    68
    132
    media_image2.png
    Greyscale

Negative alpha means the film is stiffer (greater elastic modulus) than the glass substrate and a positive alpha means the film (smaller elastic modulus) is softer than the glass substrate. Exemplary films 110 has an elastic modulus of at least 25 GPa, preferably 85 GPa or more (paragraph [0069]). As shown in Fig. 4, a glass substrate has elastic modulus of E1 = 72 GPa and film of ITO (metal-containing oxide) has elastic modulus E2 = 99.8 GPa (paragraphs [0033] – [0038]). Therefore, the scratch-resistant film has an elastic modulus greater than the elastic modulus of the substrate.
The article retains the average flexural strength after the combination of the glass substrate with the film, crack mitigation layer, and other films when compared to the average flexural strength of the glass substrate before the combination (paragraph [0009]).  In other words, the article is character is characterized by an average flexural strength of about 100% of an average flexural strength of the substrate.
However, Bellman et al. do not teach one or more of the polymers include hexamethyldisiloxane (HMDSO), hexamethyldisilazane (HMDSN), tetraethylorthosilicate (TEOS), tetramethyldisiloxane (TMDSO), and tetramethylsilane (TMS).
Nomura teach crack free coatings of plasma polymerized polysiloxane (col. 5, lines 33 – 35) applied to a glass substrate (col. 12, lines 7 – 24). If the intended modification of the tubing lumen involves purposes of cleaning, crosslinking, radical implantation or generation of reactive groups on the lumen surface by a gas plasma, 
Therefore, based on the teachings of Nomura, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the plasma-polymerized polysiloxane compound taught by Bellman et al. using known monomers such as tetramethyldisiloxane or hexamethyldisiloxane in the presence of oxygen for achieving a crack mitigation layer on a glass substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 4, & 7 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 30, & 32 of copending Application No. 14/053,093 (Decker et al., US 2014/0106150, U.S.).
Decker et al. (App. No. 14/053,093) teaches (claim 1): 
A glass based substrate
A crack-mitigating layer with first elastic modulus, and
A film.
Decker further teaches (claim 4) that the first elastic modulus is 0-50 GPa (Applicant’s claims 7 – 8) and that the film is scratch resistant (claim 8). Decker teaches the film comprises silicon nitride, aluminum oxide, aluminum nitride, aluminum oxynitride, silicon oxynitride, silicon aluminum oxynitride, titanium oxide, niobium oxide, tantalum oxide, zirconium oxide, ITO, tin oxide, fluorinated tin oxide, aluminum zinc oxide, and zinc oxide (claims 30 & 32) (Applicant’s claims 3 – 4).
Decker fails to claim that the crack mitigating layers is an organosilicate material, the elastic modulus of the film vs. the glass substrate, or the average flexural strength of the article vs the substrate.
	Decker (US 2014/0106150) teaches the crack mitigating layer can include an organo silicate (paragraph [0111]) and teaches the article retains its average flexural strength (paragraph [0056]). Decker also teaches the elastic modulus of the film is greater than that of the substrate (paragraph [0051]).
	It would have been obvious to the person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the crack mitigating layer with an organo silicate because Decker teaches the same as a suitable material choice. It 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, & 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, & 6 of U.S. Patent No. Bellman et al. (U.S. Patent No. 9,586,852 B2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Bellman et al. (U.S. Patent No. 9,586,852 B2) teach the following (claims 1, 4, & 25):
A laminate article comprising:
A glass substrate comprising opposing major surfaces;
A crack mitigating layer disposed on a first major surface forming a first interface; and
A film disposed on the crack mitigating layer;
Wherein the crack mitigating layer comprises a plasma-polymerized polymer
Furthermore, Bellman’s claim 4 recites:
Wherein the plasma-polymerized polymer of claim 1 comprises a siloxane polymer (Applicant’s “organosilicate” comprising “organic groups incorporated into an Si-O-Si backbone structure”).
Bellman’s claim 6 recites:
Wherein the article of claim 1 retains its average flexural strength
Bellman et al. fail to claim the film is scratch-resistant and comprises a metal-containing a metal-containing oxynitride or a metal-containing nitride, a metal-containing carbide, a silicon-containing polymer, a carbon, a semiconductor, and combinations thereof, the elastic modulus of the crack mitigating layer, the elastic modulus of the film vs. elastic modulus of the substrate, or the flexural strength of the article vs. the flexural strength of the substrate.
	Bellman et al. teach the film can include scratch-resistant AlOxNy (metal-containing oxynitride) or AlN (metal-containing nitride) (Col. 26, Lines 7 – 11) (Applicant’s claim 4). Bellman et al. also teaches the elastic modulus of the film is greater than that of the substrate (Col. 7, Line 40 – Col. 8, Line 39 & Fig. 4). Example 2 suggests a porous silica (silicate) crack mitigating layer which has an elastic modulus of 20 GPa (paragraph [0137]).
	It would have been obvious to the person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film as a scratch resistant metal oxide composition because Bellman et al. teach the same as a suitable material choice. It further would have been obvious to form the article such that it retains its average flexural strength, such that the elastic modulus of the film is greater than that of the substrate because Bellman et al. teach these to be advantageous in the field of glass substrates with films, and such that the elastic modulus is 20 GPa.

Response to Arguments
Applicant argues, “First, paragraph [0009] of Bellman I does not state 100% flexural strength retention, as the Office concludes. Rather, that paragraph states that ‘the glass substrate has an average flexural strength that is substantially maintained when combined with the crack mitigating layer and the film.’ Bellman I ¶ [0009] emphasis added)” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to Bellman’s Fig. 6, which shows the use of a fluoropolymer (plasma-polymerized) crack mitigating layer results in retention of the average flexural strength of a substrate. Bellman I teaches plasma-polymerized crack mitigating layers which retain the average flexural strength of the substrate are not limited to fluoropolymers, but may also include plasma-polymerized siloxane polymers (organosilicates) (paragraph [0007]).

Applicant argues, “Second, even if Bellman I does suggest that, Bellman I does not disclose how to achieve 70% average strength retention with a crack mitigation layer that is both comprising an organosilicate material and having an elastic modulus of from about 1 GPa to about 30 GPa. Indeed, the Office admits that Bellman I does not ‘explicitly teach the elastic modulus for a crack mitigating layer comprising organosilicate material,’ OFFICE ACTION p.4. The Office relies upon Example 2 of Bellman I, where the SiO2 nanoporous crack-mitigating layer has an elastic modulus of 20 GPa. However, the Example of Bellman I results in a flexural strength retention of less than 70%. More specifically, the scale parameter of Exampled 2A (bare glass 2 film between the glass substrate and the ITO film, were 175.4 kgf and 182.7 kgf respectively, thus exhibiting flexural strengths what were 58 percent and 60 percent, respectively, of the average flexural strength of the substrate alone. Bellman I, Fig. 8. That is ‘blow the ‘at least 70%’ feature of independent claim 1. Thus, even if Bellman I might suggest to a person of ordinary skill in the art to incorporate an organosilicate crack mitigating layer with an elastic modulus of around 20 GPa, the person of ordinary skill would expect that the resulting retained average flexural strength would be 58 percent to 60 percent and not at least 70% as is a feature of claim 1” (Remarks, Pgs. 14 – 15).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, the rejection was not made over a glass article comprising a nanoporous silica (inorganic) crack mitigating layer of Example 2. Bellman I teaches all embodiments have a crack mitigating layer have low elastic modulus (paragraph [0030], but a quantitative value for the low elastic modulus (about 20 GPa) is only given in Examples 2F – 2G for nanoporous silica layer. Therefore, as suggested in the rejection, it would have been obvious to one of ordinary skill in the art to form all the low elastic modulus crack mitigating layers, including the organosilicate layers, comprises an elastic modulus of about 20 GPa. 
This conclusion is further evidenced by Bellman’s discloses the crack mitigating layer (130) should have a low elastic modulus (paragraphs [0030] & [0105]), the scratch resistant film (110) should have a high elastic modulus (paragraph [0003]), and the scratch resistant film has an elastic modulus of at least 25 GPa (paragraph [0069]). 
Furthermore, Bellman I explains the organosilicate crack mitigating layer is a plasma-polymerized layer (paragraph [0098]). Fig. 6 demonstrates a plasma polymerized crack mitigating layer shows retention of the average flexural strength compared to the substrate alone (paragraph [0134]) and compared to the nanoporous silica (inorganic) crack mitigating layer of Fig. 8.
When considering the reference in its entirety, one of ordinary skill in the art would conclude that retaining the average flexural strength of the substrate is achieved, as a result of using a low modulus plasma-polymerized crack mitigating layer rather than a low modulus nanoporous silica crack mitigating layer. Therefore, retention of the average flexural strength is not based solely on the elastic modulus of the crack mitigating layer.

Applicant argues, “New dependent claim 25 includes the feature ‘the crack mitigating layer comprising organic groups incorporated into an Si-O-Si backbone structure…For recall, the Office relies upon paragraph [0099] of Bellman I for the teaching that ‘[t]he crack mitigating material comprises an organosilicate material.’ OFFICE ACTION P. 3 (citing ¶ [0099]). In turn, paragraph [0099] of Bellman I states:

    PNG
    media_image3.png
    155
    548
    media_image3.png
    Greyscale


 	“That paragraph does not mention an Si-O-Si backbone structure with organic groups incorporated therein” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. A silane is not an organosilicate. Citation of paragraph [0099] was a typographical error. Bellman’s paragraph [0098] teaches a plasma-polymerized siloxane polymer (paragraphs [0007] & [0098]), which is an organosilicate. Siloxane polymers have a Si-O-Si backbone.

Applicant argues, “New dependent claim 27 includes the feature ‘the elastic modulus of the crack mitigating layer is about 5 GPa.’
“Applicant respectfully submits that new independent claim 27 is separately allowable over Bellman I. Bellman I does not disclose ‘organic groups incorporated into an Si-O-Si backbone structure,’ at all, let alone establish the relationship between the level of organic group incorporation and elastic modulus” (Remarks, Pg. 17).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim language does not require a relationship between the level of organic group incorporation and the elastic modulus.
Second, as noted above, Bellman I teach the crack mitigating layer should be formed of a plasma-polymerized material, such as plasma-polymerized siloxane polymer. As discussed above, Nomura teaches plasma polymerized siloxane compounds comprising organic groups, such as methyl groups, incorporated into the Si-O-Si (siloxane) compound.


Applicant argues, “Applicant respectfully submits that new independent claim 28 is allowable over Bellman I. Bellman I does not disclose a vapor deposition process using oxygen and any of HMDSO, HMDSN, TEOS, TMDO, or TMS, resulting an article that ‘comprises an average flexural strength that is at least 70% of the average flexural strength of the glass-based substrate.’ Accordingly, Applicant respectfully submits that new independent claim 25 is allowable over Bellman I” (Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues, “Applicant respectfully denotes that Decker I issues as United States Patent No. 10,829,409 on 10 November 2020, and thus, the rejection is presumably no longer provisional…Applicant respectfully submits that the Office is not applying the correct standard for non-statutory double patenting and, under the correct 

    PNG
    media_image4.png
    91
    633
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    396
    635
    media_image5.png
    Greyscale

“Here, under the correct standard, currently amended independent claim 1 is not non-statutory double patenting of claim 1 of Decker I. Claim 1 of Decker I includes the feature that ‘the crack mitigating layer comprises an inorganic material.’ The relevant feature of currently amended independent claim 1 is ‘a crack mitigating layer comprising organic groups incorporated into an Si-O-Si backbone structure.’ In explaining why the difference would have been obvious, the Office reasons that ‘Decker (US 2014/0106150) teaches the crack mitigating layer can include an organo silicate (paragraph [0111])…’ OFFICE ACTION pp. 8 – 9 (emphasis added). However, this portion of Decker I is not being used to define the scope of the ‘inorganic material’ feature of claim 1 of Decker I…An organosilicate clearly is not ‘inorganic material.’ The 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner notes U.S. Patent No. 10,829,409 is in reference to the rejection over claims 1, 4, 8, 30, & 32 of co-pending App. 14/053,093 (US 2014/0106150).
Second, contrary to Applicant’s argument, claim 1 of the current application does not include any limitation requiring, “a crack mitigating layer comprising organic groups incorporated into an Si-O-Si backbone structure.”
Third, the crack mitigating layer claimed by Decker simply comprises inorganic material. The layer does not consist of the inorganic material. Furthermore, the Decker’s claimed properties of the crack mitigating layers are dependent on the organosilicate material. Therefore, other materials within the crack mitigating layer, such as organo-silicate, is within the scope of Decker’s claim 1.

Applicant argues, “Claim 1 of Decker II includes the feature of ‘a crack mitigating layer disposed on and directly in contact with the first major surface of the substrate, wherein the crack mitigating layer consists of a polyimide film….’ (Emphasis added). One relevant issue is whether currently amended independent claim 1, with the feature of ‘a crack mitigating layer comprising organic groups incorporated into an Si-O-Si backbone structure,’ is an obvious variant of claim 1 of Decker II. The Offic relies upon the portion of Decker II that ‘teaches the crack mitigating layer can include an organo silicate…’ OFFICE ACTION ¶ 10. However, this disclosure of Decker II is not for the 
EXAMINER’S RESPONSE: Applicant’s arguments with respect to Decker II (App No. 16/597,296) have been fully considered and are persuasive.  The obviousness-type double patenting rejection of 1 & 4 over App. No 16/597,296 has been withdrawn. 

Applicant argues, “As mentioned, the Office rejections claim 1 and 4 under a theory of non-statutory double patenting of claims 1, 4, and 6 of Bellman II. OFFICE ACTION pp. 10 – 12.
“However, Applicant respectfully submits that the rejection is inappropriate, for substantially the same reasons as the prior two. Claim 1 of Bellman II includes the feature (emphasis added) of ‘a film comprising chromium disposed on the crack mitigating layer forming a second interface.’ Currently amended claim 1 of the present Application includes a feature that ‘the scratch-resistant film comprises at least one of a metal-containing oxide, a metal-containing oxynitride, a metal-containing nitride, a metal-containing carbide, a silicon containing polymer, a carbon, a semiconductor, and combinations thereof.’ The office acknowledges that claim 1 of Bellman II does not claim that feature. OFFICE ACTION p. 11. The Office’s reason why the feature of currently amended independent claim 1 would have been an obvious variation of the ‘film comprising chromium’ feature of claim 1 of Bellman II is that ‘Bellman et al. teach the film can include scratch-resistant AlOxNy (metal-containing oxynitride) or AlN 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The film claimed by Bellman II (U.S. Patent No. 9,586,852 B2) comprises chromium. The film does not consist of chromium. Therefore, other materials within the film, such as scratch-resistant metal-containing nitrides, oxynitrides, etc., is within the scope of Decker’s claim 1.

Applicant argues, “As mentioned, the Office rejections claim 1 under a theory of non-statutory double patenting of claims 1, 3, 8, and 11 of Decker III. OFFICE ACTION pp. 12 – 13.
“However, Applicant respectfully submits that the rejection is inappropriate, for substantially the same reason as Decker II. Claim 1 of Decker III includes the feature of ‘a crack mitigating layer disposed on and directly in contact with the first major surface of the substrate, wherein the crack mitigating layer consists of a polyimide film….’ (Emphasis added). The relevant feature of currently amended independent claim 1 is ‘a crack mitigating layer comprising organic groups incorporated into an Si-O-Si backbone structure.’ The office’s rationale as to why claim 1 would have been obvious variation is that ‘Decker et al….teaches the crack mitigating layer can include an orgno silicate (Col. 
EXAMINER’S RESPONSE: Applicant’s arguments with respect to Decker III (U.S. Patent No. 10,487,009) have been fully considered and are persuasive.  The obviousness-type double patenting rejection of claim 1 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781